Citation Nr: 1124604	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to an increased initial rating for low back strain with degenerative changes and instability, and bilateral sciatica, currently rated 20 percent disabling.  

4.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1980.

The tinnitus and TDIU matters come to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, and a January 2009 rating decision of the VA RO in San Diego, California.  The bilateral hearing loss and low back matters come to the Board from a January 2009 rating decision of the VA RO in San Diego, California.  A Notice of Disagreement was received in February 2009, a Statement of the Case was issued in February 2010, and a Substantive Appeal was received in March 2010.

The February 2009 Notice of Disagreement was also received with regard to entitlement to an increased initial rating for residuals of metal fragments removed from the eyes.  A Statement of the Case was issued in February 2010.  However, in his Substantive Appeal the Veteran expressly indicated that he was only appealing the tinnitus, bilateral hearing loss, low back and TDIU issues.  Thus, the issue of entitlement to an increased initial rating for residuals of metal fragments removed from the eyes is not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

Additionally, the Portland, Oregon RO has processed this case since the January 2009 rating decision of the San Diego, California RO.  

The bilateral hearing loss, low back, and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Tinnitus is related to service.


CONCLUSION OF LAW

Tinnitus was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran filed a claim for compensation for tinnitus in November 2007.  He indicated that he felt the tinnitus was associated with exposure to noise in service.  The Board notes that the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was Metal Processing Specialist.  There are no service treatment records related to tinnitus.  A service Report of Medical Examination dated in November 1973 for enlistment purposes reflects that the Veteran's ears were clinically evaluated as normal.  A Report of Medical History dated in November 1973 for enlistment purposes reflects that the Veteran checked the "no" box for ear, nose or throat trouble.  A Report of Medical History dated in January 1979 reflects that the Veteran complained of ear, nose or throat trouble.  A Report of Medical Examination dated in February 1979 reflects that the Veteran's ears were clinically evaluated as normal.  A Report of Medical Examination dated in January 1980 for separation purposes reflects that the Veteran's ears were clinically evaluated as normal.  A Report of Medical History dated in January 1980 reflects that the Veteran checked the "no" box for ear, nose, or throat trouble.  

The Veteran underwent a VA examination in November 2008.  The examiner noted that the Veteran denied suffering with bothersome tinnitus.  

In January 2009, the Veteran was granted entitlement to service connection for hearing loss because the RO determined that the Veteran's service treatment records showed a significant hearing threshold shift in the higher frequencies in service, and the VA examination showed hearing impairment.  The Board reads the January 2009 rating decision as essentially conceding acoustic trauma during service for purposes of hearing loss.  

In the February 2009 Notice of Disagreement, the Veteran stated that he has ringing in the ears.  He noted that he probably didn't know what tinnitus was when the VA examiner asked if he had tinnitus.  He did not recall the VA examiner asking him if he had ringing in the ears.  

The record shows noise exposure during service, and although tinnitus has been described as subjective, the Board views the evidence as showing that the Veteran currently suffers from tinnitus disability.  The essential question is whether the tinnitus is related to noise exposure during service.  The Board finds it highly significant that service connection for hearing loss has been established based on a significant hearing threshold shift in the higher frequencies in service, and the VA examination showing hearing impairment.  Under the circumstances, the Board believes that the tinnitus issue falls within the area of reasonable doubt contemplated by 38 U.S.C.A. § 5107(b).  In such a case, all such reasonable doubt is to be resolved in the Veteran's favor.  Entitlement to service connection for tinnitus is warranted on that basis.  

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran with regard to the tinnitus claim is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes that in a January 2008 communication, the RO informed the Veteran of the information and evidence necessary to substantiate his claim.


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

In June 2010, the Veteran stated that he has been treated for a back disability at the Klamath Falls CBOC.  It does not appear that these records have been obtained.  Under the circumstances, VA's duty to assist the Veteran requires appropriate action to request such records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

The Board notes that the Veteran underwent a VA audiological examination in November 2008.  However, this examination did not address the effect of the Veteran's bilateral hearing loss on his ability to work.  Accordingly, the Veteran should be afforded another audiological examination, to include a discussion of the effect of the Veteran's service-connected disability on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1995); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

With regard to the TDIU claim, the Veteran currently is in receipt of service connection for low back strain with degenerative changes and instability, and bilateral sciatica, currently rated 20 percent disabling, as well as residuals of metal fragments removed from the eyes and bilateral hearing loss, both currently rated zero percent disabling.  A TDIU may be awarded when there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).

Because the Veteran's bilateral hearing loss and low back claims are being remanded, and because adjudication of these claims may impact adjudication of the Veteran's TDIU claim, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's TDIU claim also must be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA outpatient treatment records from the Klamath Falls CBOC.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  The RO should make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiological examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examination should include all indicated audiometric studies.

a) The examiner is requested to discuss whether the Veteran's bilateral hearing loss renders the Veteran unable to engage in substantially gainful employment, and the examiner should describe the effect of bilateral hearing loss on the Veteran's occupational functioning and daily activities, supporting such opinion with reference to manifested symptomatology and limitations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

b) If the examiner cannot express any of the requested opinions, the examiner should explain the reasons therefore, to include whether additional records and/or diagnostic studies would be helpful in providing an opinion, and/or whether the opinion(s) cannot be provided because the limits of medical knowledge have been exhausted.

3.  After completion of the foregoing, the RO should readjudicate the claims of entitlement to increased initial evaluations for bilateral hearing loss and low back strain with degenerative changes and instability, and bilateral sciatica.  Then, the RO should readjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


